                    Case 2:14-cv-01498-GJP Document 81 Filed 11/16/18 Page 1 of 5
    ~   ~       .    ,'-

        RE: eALVIN CAMPS,PRO.sE;MQi920
~           s.c.I. CHESTER
            500 EAST 4th STREET
            CHESTER PA 19013


        IN THE UNITED STATES DISTRICT FOR THE EASTERN DISTRICT OF PENNSYL
        VANIA PHILADELPHIA


        CALVIN CAMPS,
                           Plaintiff(s)

                                                                                    14- V-01498
               Vs.·            ......   '   .   --- - -NOV-~16- 2018
                                                            .                         --- ---· ·-          _-.   _,.,




                                                                                    TRIA~ BY JURY DEMAND
        MICHAEL NUTTER,et.al.                                KATEBARKMAN,Clerk
                           Defendants,                     By:         Dep. Clerk

        MBMORAIDUM OF LAW IN SUPPORT OF PLAINTIFF'S MOTIOI IM OPPOSITIOB
        TO ?BB DEFENDANTS MOTION FOR SUMMARY JUDGMENT


                    Now comes, the Plaintiff Calvin Camps, Who is the Plaintif
        fin this said Cause of Action, filed on the Issues of said
        UNCONSTITUTIONAL Conditions three-Man Cell, Denials to Medication
        For his Liver Condition and other medical condition by Prison
        Officials and its Employees and Medical Providers' Employees
        And Policy Makers, Who acted under Color of State laws, Causing
        Said
                                                 .   ---~- .. ---_.....__,,.,.... ___
               0Ye:_c:~-~!d Con.~itions, Safety Issues• ~-elf~~:. to Inmates., ·---.,~....
                                                           ·-·--·~   .......... . .
        Injuries, Punishments, Denials, Delays. Refusals, Set up Unconsti
        tutional Conditions that caused Punishments to Pre-Trial Detanees
        And Convicted Inmates to those Unconstitutional Conditions.
            Wherein this said Complaint a number Inmate Grievances were
        Filed on record of the County Prison System to those said Defends

        nts and its Provider as to its Policies that caused said ILLEGAL
        CONDITIONS as to THREE-MAN CELL OVERCROWDED CONDITIONS and his
        Being Subjected to DELIBERATE INDIFFERENCE to Plaintiff.
                       Case 2:14-cv-01498-GJP Document 81 Filed 11/16/18 Page 2 of 5

                                                      (2)


 STATE'S DUTY OBLIGATIONSt

              However in this Cont~xt it must be REMEMBERED, that it is
The STATES'S Obligation to maintain "ORD!R" and to preserve
The SAFETY and VBLF!IR of ell CITIZENS: See Commonwealth V.
MIKULAN, 504 Pa. 244, 470 A~2d; 1339 (1983); Powell V. Commonweal
th, 114 Pa. 265 A. 913 (1887) Affd. 127 U.S. 678, 8 s.C.t. 992,
32 L.ed. 253 (1888). Jackson
 .......,,.                 ..,
                                                 v.    Hendrick, 498 Pa. 270, 284,
446 A.2d. 226 (1982) (Nt~-J. ·d1s"sentin.g).

 UNDER COLOR OF STATE LAW:
              See Corr. Servs. Corp.        v.    Malesko, 534 U.S. 61, 72 n. 5.
122 S.Ct. 515, 522 n. 5. 151 L.ed. 2d. 456, 467 n. 5. (2001)
West V. Atkins, 487 U.S, 42, 54-57, 108 S.Ct. 2250-60, 101 L.ed.
2d. 40, 53-55 (1988) (holding that a Private Doctor, under Contra
ct with a State to provide Medical services to Prisoners at
A State Prison Hospital, On a Part-Time basis Acts, Under Color

                          ·~--
Of State law," lfithin the meaning of § 1983). See Rosborough
                 ...
V. Mgmt            &    Training Corp. 350 F.34. 459, 461 (5th. Cir.2003)
BERG V. County of Allegheny, 219, F.3d. 261 (3d.Ctr.2000) Monell
V. N. Y. City Dept. of Social Serva, 436 U,S.- 658,. 695-701, S.Ct •.
2018, 2038 41, 56 L.ed. 2d. 611 (1978).
 SERIOUS MEDICAL NEEDs
See ROUSE V. Plantier, 182 F.3d 192, 197 (Jd.Cir.1999).
SMITH V. Carpenter, 316 F.3d. 178 (2d.Cir.2003)
EXPERTS FOR MEDICAL ISSUES:
MONTGOMERY V. Pinchak, 294 F.3d. 503-04 {3d.Cir.2002) Moore
V. Mabus, 976 F.2d, 268, 272 (5th.Cir.1992)
                    Case 2:14-cv-01498-GJP Document 81 Filed 11/16/18 Page 3 of 5

I                                            (3)


    CONFLICTING TESTIMONY&
                                 ' acts done to him by Employees,
         The Plaintiff's account of
    Who are acting under Color of Sta~e law, He does not haYe full
    Of all Witnesses or Staff members, Agents, Employees. Officers,
    Doctors, PA-C's, Nurses, their account is squarely in conflict
    Vith the Plaintiff Calvin Camps's testimony and statement of
    FACTS as to those Unconstitutional Conditions Set Up by the
    -~    ,.,.......,   .............
    POLICY MAIERS 'aha its Agents, Employees, Officers,. Officials,                 ~

    Servants, This aspect will be a CredilitJ contest bet~een the
    DEFENDANTS and the Plaintiff and Witnesses, PRE-TRIAL DETAINEES
    And those Convicted Prisoners housed inside the County Prison
    SYSTEM. STEELE V. Shah, 87 F.3d. 1266 1 1271 (llth.Cir.1996)
    GATSON V. Coughlin, 679 F. Supp. at 273.
    LEGAL COMPLEXITYc
         The large number of defendants some of whom are supervisory
    OFFICILAS is, Herein it present a Complex legal Issues of
    DETERMINING. Which Defendants were sufficiently personally involv
    ed in Pv'licies, that eaused said Constitutional Violations to
    Be held liable for those SET UP Illegai Acts done to PRE-TRIAL                      -.
    DETAINEES and ConYicted Prisoners, Herein this said Complaint
    They Set Up Poli«ies that caused said Injury, Punishments. Harms,
    DENIALS, DELAYS, REFUSALS, HENDRICKS V. Coughlin, 114 F.3d.
    390, 394, (2d.Cir.1997)
    MERIT OF THE CASE:
          The Plaintiff's allegations, If proYed, would CLEARLY
    ESTALISH a number of Constitutional Violations as to the legal
              Case 2:14-cv-01498-GJP Document 81 Filed 11/16/18 Page 4 of 5

                                         (4)
f

    MERIT OF THE CASE1
    RIGHTS of PRE-TRIAL DETAINEES and CONVICTED PRISONERS or Inmates
    As to the Injurious, Denials, Delays, Refusals, o,ererowed condit
    ions, Punishments, Herein the Plaintiff has ~!early Stated a
    8th & 14th Amendment Violations. See RUD&.S)N V. Mcmillian, 503
    u.s.   1 112 S.Ct. 995 (1992). The allegations of Denial of !NTI-
    V
    VIRAL    DRUGS, Medical care amount to •Intentionally Intering
    ·1ikh ·-tmr ·Treat19ent, Once Prescribed, Which the SUP~EME .C~~RT,           ~    . __....
     Has specifically, cited as a example of Unconstitutional"
     DELIBERATE INDIFFERENCE," to Prisoners' Medical needs.
     ESTELLE V. GAMBLE, 429 U.S. 97 105, 97 S.Ct. 28S (1976). See
     PONTE   v.   REAL, 47   u.s.   491, 491, 105   s.ct.   2192 (1985).
     SUPERINTENDENT     v.   HILL, 472   u.s.   445, 457, 105    s.ct.   2768 (1985}
     WOLFF V. McDONNELL, 418 U.S. 539, 559, 94 S.Ct. 2963 (1974)
     ROUSE V. PLANTIER, 182 F.ed 192, 197 (3d.Cir.1999).                                      I
                                                                                          ~
     WEST V. AT[INS, 487 U.S. 42 (1988) Cir. 3. 2004, U.S. App.[LX1473                   .f

     7, 985 F.2d. 11 10s s.ct. 22so, 101 L.ed2d. 40 {1988)
     PROCEDURAL    DUE PROCESS1
              '"'. .
                  ~




             The seTerity of the conditions matters a lot. See·MITCH£LL
     V. HORN, 318 F.3d. 523 (3d.Cir.2003) PALMER            v.   RICHARDS, 364
     F.ld. 60 (2nd.Cir.2004) GILLIS V. LITSCHER, 468 F.3d. 495 (7th.Ci
     r.2006) The Fourteenth Amendment, DELIBERATE INDIFFERENCE was
     Shown In Telfair V. ~il_bers, 868 F. Supp. 1330, See RYAN              v.
     BURLIIGTOK COUNTY..t. 674 F.S-Upp. 464 (D.N.J.1987)
                    Case 2:14-cv-01498-GJP Document 81 Filed 11/16/18 Page 5 of 5




         RE: CALVIN CAMPS,PR0.SE.MQ1920
PENNSYLVANIA DEPARTMENT OF CORRECTIONS
SCI-CHESTER
500 EAST 4TH STREET                                                                                                     ,~ US P9STAGE>)P1TNEvsowes,
CHES1l:R, PA 19013
                                                                                                                           (l 1'   .::-~=;:,,        .
                                                                                                                           ~._-
     j            f(~C'                                                                                               ,-~ ZIP 19013
                                                                                                                  ... ~ 02 1rV
                                                                                                       -=c,· -RK:8 ~
                                                                                                                                        $ o·oo"'s~aO
                                                                                                                                           •   •4.




               ~-
                                                                                                                          0001386821 NOV 14 2018

                ~~                                                                                                                                       '.

      :h·
     .\        ~'.:,
                          ;;,   ATT: OFFICE OF TdE CL~RK
     . \\I\
     I~
      ~
              ~    .:s:              UNITED S'fATES DISTRICT COURTHOUSE
                                     PHILADELPHIA P~ 19106-9865
.,

      ~
                 ~(/;

                                                 ,


                                  ·1 ea:oa.':!:17:29,.,c:c'f'l ·9
                                                                                                        '·IIl/1111,11, IIJ,IIJ,ll'I/JI I'
                                                                    , /11 IJ IIJ 11,11,,1,,111 ,.,,J,IJII                            II     u
